DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 4, line 2, replace the abbreviation “ADS-B” with --- Automatic Dependent Surveillance-Broadcast (ADS-B) ---.

Claim 5, line 2, replace the abbreviation “ATC” with --- Air Traffic Control (ATC) ---.

Allowable Subject Matter
Claims 1-35 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fail to teaching and/or suggesting of a system and method comprising: receiving, by a trailing aircraft, a plurality of flight information transmissions from a lead aircraft; creating, from the plurality of flight information transmissions, a positional history of the lead aircraft; and presenting on a display in a cockpit of the trailing aircraft an indicia of the current position of the trailing aircraft, an indicia of the leading aircraft relative to the trailing aircraft, and the differential flight parameter for the trailing aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winkler et al discloses the device for determining a flight trajectory of a follower aircraft during a patrol flight, as well as a system for aiding a patrol flight including such a device. The device including another device to determine a flight trajectory of a follower aircraft which allows the follower aircraft to fly along one and the same flight trajectory as a lead aircraft, but with a posterior duration equal to a particular temporal offset.
[US 7,636,635]
Trefilova et al discloses the display system for a subject aircraft is provided. The system includes a processing unit configured to receive air traffic spacing information associated with a lead aircraft and flight information associated with the subject aircraft and to generate display signals associated with the air traffic spacing information and the flight information; and a display unit coupled to the processing unit and configured to receive the display signals from the processing unit and to render a horizontal situation indicator with spacing symbolozgy based on the air traffic spacing information and the flight information.	[US 2016/0063866]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.



/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
01/12/2022